DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A double patenting rejection will not be written for this application using the claims of the parent application (Li et al. U.S. 11,327,507 B2; hereinafter Li ‘507), because the parent application recites in claim 1 “identifying…one of the potential collisions that is earliest in time,” which is not taught in claim 1 of the present application or any of the other claims of the present application. Therefore, there is an embodiment that falls within the scope of one claim of the present application, but not the Li ‘507 patent, and therefore Li ‘507 fails the reliability test as described in MPEP §804(II)(A).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:




A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudalige (US2010/0256852 A1).

	Regarding claim 1, Mudalige discloses:
A method of exception handling for a vehicle, the method comprising: 
receiving, by the one or more processors, sensor data generated by a perception system of the vehicle having a sensor (see paragraphs 0054-0055), 
wherein the sensor data corresponds to an object an area surrounding a vehicle (see paragraph 0167 and Fig. 41 for determining when a host vehicle needs to stop to avoid a collision. This is determined by the controller. Since the controller is using sensors to detect the environment, the sensor data picks up the surrounding vehicles in the area.); 
estimating, by the one or more processors, a potential collision with the object based on a current trajectory being followed by the autonomous vehicle (see paragraph 0164 for a system and method that determines to “stop the vehicle to mitigate the risk of collisions”.); 
determining, by the one or more processors, based on the potential collision, a safety-time-horizon (STH) (in the published specification of the present application (Li et al. US2022/0229445 A1)), Fig. 7 and at least paragraph 0021, an “STH” is a period of time. As seen in Fig. 7, t’ is also a period of time. In one embodiment, the duration t’ is calculated by the velocity of the host vehicle, its braking capacity, and its distance to the succeeding vehicle. Then, the duration STH is “based on” the amount t’ and the current location of the host vehicle 100 as shown in Fig. 7 of the published application (and included as Figure 1 of this Detailed Action). Basically, given a host vehicle’s current position and the time it takes to stop at maximum braking, t’, an STH can be determined, which is the time left the vehicle has to determine if it is going to slam on the brakes. For example, if a vehicle is 3 seconds behind a stopped vehicle (i.e. STH + t’ = 3 seconds), and t’ is 2 seconds, then the STH equals 1 second. With that in mind, see Mudalige teaches in Fig. 14 and paragraph 0114 teach that a “minimum time to brake” is made up of factors including reaction time and vehicle braking capacity. Mudalige teaches in paragraph 0164 that there can be a “communication anomaly” in which, after a timeout period it may be necessary to “stop the vehicle to mitigate the risk of collisions”. Fig. 41 teaches in the top row that, initially, the vehicle will continue as usual, and “if communications recovers, the host vehicle motion will not be disruptive.” But, if the anomaly continues, the host vehicle can begin braking. Paragraph 0166 teaches that when there is a CAN bus communications error, such as a communications delay, “the vehicle should be stopped to mitigate the risk of collisions”. Paragraph 0167 teaches regarding Fig. 41 that this braking will be performed over a distance which the system has determined the host vehicle is “clear to  traverse.” Fig. 41 also teaches in the middle column that when the anomaly is first detected (top row of table) the vehicle system will “change from the current command speed…at a distance equal to (25%) of the Length of Speed Profile measured from the current location.” Paragraph 0162 teaches that the vehicle controller always has two commands at the ready, a “current speed command” for “normal communication” and a “controlled future speed commands” for when a “communications anomaly” is detected. The “controlled future speed commands” are generated based on factors such as current position of the vehicle, current velocity of the vehicle, braking capability, and the “length of the speed profile or a speed profile period through which the vehicle can [safely] operate”. This sentence effectively links the teachings in paragraphs 0162-0167 with those of Fig. 14 and paragraph 0114.); 
when a runtime exception occurs, continuing, by the one or more processors, to follow the current trajectory until the STH is reached (in the specification of the present application, paragraphs 0003 and 0017-0018, a “runtime exception” is a communication delay from a sensor, a lack of communication from sensors, a faulty power cord, or processing delays. With that in mind, see Mudalige, Fig. 41, which teaches in the top row that, initially, the vehicle will continue as usual, and “if communications recovers, the host vehicle motion will not be disruptive.” But as the lower rows of Fig. 41 teach, if communication is not recovered, the vehicle will begin braking. As discussed in the above bullet, paragraphs 0162 and 0114 teach that when the vehicle can no longer delay engaging the brakes, it will engage the brakes.); and 
when the STH is reached and the runtime error has not resolved, performing, by the one or more processors, a precautionary maneuver to avoid a collision with the object (see Fig. 41 and paragraphs 0164 and 0166).  


    PNG
    media_image1.png
    294
    552
    media_image1.png
    Greyscale

Figure 1 – Fig. 7 of the published present application.


Regarding claim 2, Mudalige teaches the method of claim 1.
Mudalige further teaches 
A method wherein 
determining the STH enables the autonomous vehicle to perform the precautionary maneuver before an expected time of the potential collision (see paragraphs 0162, 0164, and 0114 and Figs. 41 and 14. See especially paragraph 0164 for a system and method that determines to “stop the vehicle to mitigate the risk of collisions”. This is done after waiting the STH for the anomaly to recover but determining that it does not recover.).  

Regarding claim 3, Mudalige teaches the method of claim 1.
Mudalige further teaches 
A method wherein 
determining the STH is based on an exception handling speed profile (see paragraph 0051 for Fig. 41 representing an “exemplary speed profile”.).  

Regarding claim 4, Mudalige teaches the method of claim 3.
Mudalige further teaches:
A method wherein 
the exception handling speed profile is a constant amount of deceleration for the vehicle (see paragraph 0167 for Fig. 41 representing “a set of speeds” at which the vehicle will be controlled to a stop. These are “slowing” speeds, according to the paragraph and figure, i.e. a constant rate of deceleration. See also Fig. 26.).  

Regarding claim 6, Mudalige teaches the method of claim 1.
Mudalige further teaches:
A method further comprising, 
periodically redetermining the STH prior to performing the precautionary maneuver as new sensor data is received (see Fig. 41 teaches in the top row that, initially, the vehicle will continue as usual, and “if communications recovers, the host vehicle motion will not be disruptive.” But, if the anomaly continues, the host vehicle can begin braking.).  

Regarding claim 7, Mudalige teaches the method of claim 1.
Mudalige further teaches:
A method wherein 
the runtime exception corresponds to a communication delay from the sensor (see paragraph 0162 for a “communications anomaly” being related to communications being “delayed”. The paragraph goes on to teach that the motion of the vehicle is controlled based on “system sensors”. The “communications anomaly” can therefore be related to the sensors of the vehicle. See also paragraph 0166. See also Fig. 40 and paragraph 0165, which states that signals flowing over the CAN including sensor data such as speed.).  

Regarding claim 9, Mudalige teaches the method of claim 1.
Mudalige further teaches:
A method wherein 
the precautionary maneuver includes one of pulling over or stopping the vehicle (see paragraph 0164 for, in the case of an “communication anomaly” it may be necessary to “stop the vehicle to mitigate the risk of collisions”. See paragraph 0166 for, when there is a CAN bus communications error, such as a communications delay, “the vehicle should be stopped to mitigate the risk of collisions”.).  

Regarding claim 10, Mudalige discloses:
A system for exception handling for a vehicle, the system comprising one or more processors configured to (see Fig. 1 and paragraph 0054 for “an exemplary host vehicle”) : 
receive sensor data generated by a perception system of the vehicle having a sensor (see paragraphs 0054-0055), 
wherein the sensor data corresponds to an object an area surrounding a vehicle (see paragraph 0167 and Fig. 41 for determining when a host vehicle needs to stop to avoid a collision. This is determined by the controller. Since the controller is using sensors to detect the environment, the sensor data picks up the surrounding vehicles in the area.); 
estimate a potential collision with the object based on a current trajectory being followed by the autonomous vehicle (see paragraph 0164 for a system and method that determines to “stop the vehicle to mitigate the risk of collisions”.); 
determine based on the potential collision, a safety-time-horizon (STH) (in the published specification of the present application (Li et al. US2022/0229445 A1)), Fig. 7 and at least paragraph 0021, an “STH” is a period of time. As seen in Fig. 7, t’ is also a period of time. In one embodiment, the duration t’ is calculated by the velocity of the host vehicle, its braking capacity, and its distance to the succeeding vehicle. Then, the duration STH is “based on” the amount t’ and the current location of the host vehicle 100 as shown in Fig. 7 of the published application (and included as Figure 1 of this Detailed Action). Basically, given a host vehicle’s current position and the time it takes to stop at maximum braking, t’, an STH can be determined, which is the time left the vehicle has to determine if it is going to slam on the brakes. For example, if a vehicle is 3 seconds behind a stopped vehicle (i.e. STH + t’ = 3 seconds), and t’ is 2 seconds, then the STH equals 1 second. With that in mind, see Mudalige teaches in Fig. 14 and paragraph 0114 teach that a “minimum time to brake” is made up of factors including reaction time and vehicle braking capacity. Mudalige teaches in paragraph 0164 that there can be a “communication anomaly” in which, after a timeout period it may be necessary to “stop the vehicle to mitigate the risk of collisions”. Fig. 41 teaches in the top row that, initially, the vehicle will continue as usual, and “if communications recovers, the host vehicle motion will not be disruptive.” But, if the anomaly continues, the host vehicle can begin braking. Paragraph 0166 teaches that when there is a CAN bus communications error, such as a communications delay, “the vehicle should be stopped to mitigate the risk of collisions”. Paragraph 0167 teaches regarding Fig. 41 that this braking will be performed over a distance which the system has determined the host vehicle is “clear to  traverse.” Fig. 41 also teaches in the middle column that when the anomaly is first detected (top row of table) the vehicle system will “change from the current command speed…at a distance equal to (25%) of the Length of Speed Profile measured from the current location.” Paragraph 0162 teaches that the vehicle controller always has two commands at the ready, a “current speed command” for “normal communication” and a “controlled future speed commands” for when a “communications anomaly” is detected. The “controlled future speed commands” are generated based on factors such as current position of the vehicle, current velocity of the vehicle, braking capability, and the “length of the speed profile or a speed profile period through which the vehicle can [safely] operate”. This sentence effectively links the teachings in paragraphs 0162-0167 with those of Fig. 14 and paragraph 0114.); 
when a runtime exception occurs, continue to follow the current trajectory until the STH is reached (in the specification of the present application, paragraphs 0003 and 0017-0018, a “runtime exception” is a communication delay from a sensor, a lack of communication from sensors, a faulty power cord, or processing delays. With that in mind, see Mudalige, Fig. 41, which teaches in the top row that, initially, the vehicle will continue as usual, and “if communications recovers, the host vehicle motion will not be disruptive.” But as the lower rows of Fig. 41 teach, if communication is not recovered, the vehicle will begin braking. As discussed in the above bullet, paragraphs 0162 and 0114 teach that when the vehicle can no longer delay engaging the brakes, it will engage the brakes.); and 
when the STH is reached and the runtime error has not resolved, perform a precautionary maneuver to avoid a collision with the object (see Fig. 41 and paragraphs 0164 and 0166).  

Regarding claim 11, it is substantially similar to claim 2 and rejected for the same reasons. 
Regarding claim 12, it is substantially similar to claim 3 and rejected for the same reasons. 
Regarding claim 13, it is substantially similar to claim 4 and rejected for the same reasons. 
Regarding claim 15, it is substantially similar to claim 6 and rejected for the same reasons. 
Regarding claim 16, it is substantially similar to claim 7 and rejected for the same reasons. 
Regarding claim 18, it is substantially similar to claim 9 and rejected for the same reasons. 

Regarding claim 19, Mudalige discloses the system of claim 10.
Mudalige further discloses 
A system further comprising the vehicle (see Fig. 1 and paragraph 0054 for “an exemplary host vehicle”).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige in further view of Hoshikawa et al. (U.S. Pat. No. 10,829,128 B2).

Regarding claim 5, Mudalige teaches the method of claim 3.
Yet Mudalige does not further explicitly teach:
A method wherein 
the exception handling speed profile corresponds to one or more changes to an amount of deceleration for the vehicle.  
However, Hoskikawa teaches:
A method wherein 
the exception handling speed profile corresponds to one or more changes to an amount of deceleration for the vehicle (this claim has written description in at least paragraph 0004. See Hoshikawa, col. 25, lines 5-10 for one deceleration rate TG1. See col. 25, lines 20-28 for a second deceleration rate, TG1, which according to col. 25, lines 40-42, is greater than TG1. According to these sections, the deceleration rate is dependent on the TTC and can change according to the changing TTC.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method, as taught by Mudalige, to add the additional features wherein the exception handling speed profile corresponds to one or more changes to an amount of deceleration for the vehicle, as taught by Hoshikawa. The motivation for doing so would be to respond to the dynamic road environment, as recognized by Hoshikawa (see the fact that the control loops, such as in Fig. 6, “return” to the beginning, to continuously recalculate, braking, as in steps 632 and 636.) 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 14, it is substantially similar to claim 5 and rejected for the same reasons. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige in view of Kusano et al. (U.S. 10,611,371 B2)  in further view of Keski-Hynnila et al. (U.S. 7,631,552 B2). 
Regarding claim 8, Mudalige teaches the method of claim 1.
Yet Mudalige does not further explicitly teaches:
A method wherein 
the runtime exception corresponds to lack of communication from the sensor of the perception system for a predetermined period of time.  
However, Kusano teaches
A method wherein 
the runtime exception corresponds to lack of communication from the sensor of the perception system here the examiner has double struck through a phrase to clearly show what the examiner believes the cited reference does and does not teach. The examiner believes this promotes a clear Detailed Action in the interest of compact prosecution. See Kusano who teaches that the sensors can be “compromised,” or fail, in col. 12, lines 57-59, but does not go into details about how this is determined. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method, as taught by Mdalige, to add the additional features wherein the runtime exception corresponds to lack of communication from the sensor of the perception system, as taught by Kusano. The motivation for doing so would be to “reliably” and safely operate the vehicle even in the event of a sensor failure, as recognized by Kusano (see col. 12, lines 58-61.) 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
However, Mudalige and Kusano do not explicitly teaches:
A method wherein 
the runtime exception corresponds to lack of communication from the sensor of the perception system for a predetermined period of time.
However, Keski-Hynnila teaches:
A method wherein 
the runtime exception corresponds to lack of communication from the sensor of the perception system for a predetermined period of time (see Keski-Hynnila in the Abstract, for determining a sensor failure if the failure occurs for more than a predetermined period of time, then taking remedial action.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method, as taught by Mudalige and Kusano, to add the additional features wherein the runtime exception corresponds to lack of communication from the sensor of the perception system for a predetermined period of time, as taught by Keski-Hynnila. The motivation for doing so would be to obtain health monitoring of the vehicle and its systems, as recognized by Keski-Hynnila (see the Abstract.) Although the sensors in Keski-Hynnila are on the engine, many autonomous vehicles perform emergency braking using the engine as well as the brakes, so the art is further combinable for that reason. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 17, it is substantially similar to claim 8 and rejected for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Letwin et al. (U.S. Pat. No. 10,061,313 B2) teaches that a runtime exception corresponds to a communication delay from the sensor. See Letwin, col. 11, lines 2-10 and Fig. 1, for a control system 120 that receives sensor data yet “freezes” or “encounters a bug.”
Ho et al. (U.S. Pat. No. 10,139,828 B2), an Uber patent, who teaches in col. 39, lines 6-20, a system and method in which failsafe actions are generated by an autonomous vehicle in the event of a “bug or hardware malfunction or failures” or in the event that a sensor malfunctions. This is a runtime exception in the language of the instant application. In response to the exception, col. 39, lines 21-61 teach that the vehicle can execute a failsafe action, such as pulling over and stopping. However, according to col. 41, lines 15-28, the system can alternatively wait to perform the failsafe trajectory. This waiting can be for making a call to request assistance. As taught in col. 35, lines 50-62, if a threshold time period passes, and no response action is received from the remote assistance, then the autonomous vehicle will initiate its default action, such as braking, changing lanes, or stopping. As taught in col. 34, line 67 – col. 35 line 2, this default action could occur because a camera detects an unrecognizable object. The call for assistance, for example, to a human operator, could occur because a camera is obscured. Since a blocked sensor, according to the specification of the instant application, paragraphs 0017-0019, is a “runtime exception,” the action of waiting a threshold time, then performing a maneuver applies here. 
Oba (U.S. Pat. No. 10,331,127 B2) teaches that in the event of a sensor failure in an autonomous vehicle, the vehicle should pull over. But if it is safer for the vehicle to keep driving it can do that. In other words, when there is a sensor failure, take the safest action possible.
Deshpande (US2017/0349169 A1) teaches in at least Fig. 3A a system and method that identifies a potential collision, then warns a driver at first time, then, if there is no response, activate brakes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M. ROBERT/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665